--------------------------------------------------------------------------------

DEBT CONVERSION AGREEMENT

The debt conversion agreement (“Agreement”) is entered into between W&E Source
Corp., a Nevada corporation (“Corporation”), and Lin Li (“Debtholder”) dated
this 5th day of August, 2016 (“Effective Date”)

     1. Conversion.

          (a) As of the Effective Date, Debtholder hereby elects to convert
$25,920 which represents the principal and no interest owed by the Corporation
to Debtholder into 4,712,727 shares of common stock of the Corporation
(“Shares”) as set forth in Section 3 below.

     2. Representations, Warranties and Covenants.

          (a) Of the Corporation. The Corporation hereby makes the following
representations, warranties and covenants in favor of Debtholder:

               (i) Authorized Shares. The Shares identified in this Agreement
constitute duly authorized common stock of the Corporation, the issuance of
which to Debtholder has been duly authorized by the board of directors of the
Corporation.

               (ii) Validly Issued. Upon issuance of the Shares identified in
this Agreement and receipt by the Corporation, such Shares shall be validly
issued and outstanding, fully paid, non-assessable and free and clear of all
liens and encumbrances arising through the actions of the Corporation or its
directors, officers, employees or agents.

          (b) Of Debtholder. Debtholder (the “Debtholder”) hereby makes the
following representations, warranties and covenants with respect to Debtholder
in favor of the Corporation.

               (i) Debtholder. Debtholder is the owner of certain debt of the
Corporation, free and clear of all liens, claims and encumbrances.

               (ii) Authorization. Debtholder has full power and authority to
enter into this Agreement, and this Agreement, when executed and delivered, will
constitute a valid and legally binding obligation of Debtholder.

               (iii) To Be Purchased Entirely For Own Account. This Agreement is
made with Debtholder in reliance upon Debtholder’s representation to the
Corporation, which, by Debtholder’s execution of this Agreement, Debtholder
hereby confirms, that the Shares to be purchased by Debtholder are being and
will be acquired for investment for Debtholder’s own account, not as nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that Debtholder has any present intention of selling, granting any
participation in or otherwise distributing the same. Debtholder is familiar with
the phrase “acquired for investment and not with a view to distribution” as it
relates to the Securities Act of 1933, as amended (the “Securities Act”) and
state securities laws and the special meaning given to such term by the
Securities and Exchange Commission (the “SEC”). By executing this Agreement,
Debtholder further represents that Debtholder does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.

YOUZHE LI CONVERSION AGREEMENT - 1

--------------------------------------------------------------------------------

               (iv) Reliance Upon Debtholder’s Representations and Warranties.
Debtholder understands that the Shares are not, and at the time of issuance may
not be, registered under the Securities Act on the ground that the sale provided
for in this Agreement and the issuance of securities hereunder is exempt from
registration under the Securities Act, and that the Corporation’s reliance on
such exemption is predicated on the Debtholder’s representations and warranties
set forth herein.

               (v) Receipt of Information. Debtholder has received all the
information he considers necessary or appropriate for deciding whether to
purchase the Shares. Debtholder further represents that Debtholder has had an
opportunity to ask questions and receive answers from the Corporation regarding
the terms and conditions of the offering and the business, properties, prospects
and financial condition of the Corporation and to obtain additional information
necessary to verify the accuracy of any information furnished to Debtholder or
to which Debtholder had access.

               (vi) Investment Experience. Debtholder represents that he is
experienced in evaluating and investment in private placement transactions of
securities of companies in a similar stage of development as the Corporation and
acknowledges that Debtholder can bear the economic risk of Debtholder’s
investment and has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the investment
in the Shares.

               (vii) Accredited Investor. Debtholder is an Accredited Investor,
as such term is defined in Regulation D promulgated under the Securities Act.

               (viii) Restricted Securities. Debtholder understands that neither
the Shares may not be sold, transferred or otherwise disposed of without
registration under the Securities Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the Shares, or an
available exemption from registration under the Securities Act, the Shares must
be held indefinitely. Debtholder is aware that the Shares may not be sold
pursuant to Rule 144 promulgated under the Securities Act unless all of the
conditions of that Rule are met. Among the conditions for use of Rule 144 may be
the availability of current information to the public about the Corporation.

               (ix) Legends. To the extent applicable, each certificate or other
document evidencing any of the Shares shall be endorsed with the legends
substantially in the form set forth below:

YOUZHE LI CONVERSION AGREEMENT - 2

--------------------------------------------------------------------------------

The following legend under the Securities Act:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT, OR W&E SOURCE CORP.
(THE “CORPORATION”) HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE,
SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.

     3. Definitions:

          (a) “Commission” shall mean the U.S. Securities and Exchange
Commission.

          (b) “Conversion Price” shall mean $0.0055 per share of Common Stock.

          (c) “Person” shall mean any natural person, trust, corporation,
partnership, limited partnership, limited liability company, unincorporated
association or other entity.

          (d) “Securities Act” shall mean the Securities Act of 1933, as
amended.

     4. Governing Law. This Agreement shall be governed by the laws of the State
of Nevada, without reference to the choice of laws rules of such state.

     5. Attorneys’ Fees. In the event any party hereto fails to perform any of
its obligations under this Agreement or the transactions contemplated hereby or
in the event a dispute arises concerning the meaning or interpretation of any
provision of this Agreement, the defaulting party or the party not prevailing in
such dispute, as the case may be, shall pay any and all reasonable costs and
expenses incurred by the other party in enforcing or establishing its rights
hereunder, including court costs and reasonable attorneys’ fees.

     6. Successors and Assigns. This Agreement shall be binding upon each party
hereto and its respective successors and assigns.

     7. Severability. If any term of provision of this Agreement or any
application thereof shall be held invalid or unenforceable, the remainder of
this Agreement and any other application of such term or provision shall not be
affected thereby.

     8. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof, and may not be changed or
modified except by an agreement in writing signed by the parties hereto. The
Corporation and Debtholder hereby agree that all prior or contemporaneous oral
understandings, agreements or negotiations relative to the subject matter hereof
are merged into and revoked by this Agreement.

     9. Interpretation. All provisions of this Agreement shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.

YOUZHE LI CONVERSION AGREEMENT - 3

--------------------------------------------------------------------------------

     10. Counterparts; Facsimile Signature. This Agreement may be executed in
one or more counterparts, each of which shall be an original, but all of which,
taken together, shall constitute one agreement. An original signature or copy
thereof transmitted by facsimile shall constitute an original signature for
purposes of this Agreement.

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

W&E Source Corp.

 

  Authorized Signatory,       /s/ Hong Ba
     
Name: Hong Ba   Title: Chief Executive Officer  

 

DEBTHOLDER

 

 

Authorized Signatory,

 

  /s/ Lin Li
     
Name: Lin Li   Title: Lin Li  

YOUZHE LI CONVERSION AGREEMENT - 4

--------------------------------------------------------------------------------